                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                *
NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED                        *
  PEOPLE, et al.,
                                                *
       Plaintiffs,
                                                *
v.                                                        Case No.: PWG-18-891
                                                *
BUREAU OF THE CENSUS, et al.,
                                                *
       Defendants.
                                                *

*      *      *       *      *      *       *       *     *       *      *       *      *     *

                          MEMORANDUM OPINION AND ORDER

       On February 1, 2019, the Bureau of the Census (“Bureau”) released Version 4.0 of its 2020

Census Operational Plan (“Final Operational Plan”). 2020 Census Operational Plan: A New

Design for the 21st Century (Version 4.0), U.S. Census Bureau (December 2018),

https://www.census.gov/programs-surveys/decennial-census/2020-census/planning-management

/planning-docs/operational-plan.html. Two weeks later, on February 15, 2019, Congress

appropriated to the Bureau of the Census (“Bureau”) $3,551,388,000 for the 2020 Census, ending

the longest shutdown of the U.S. government in history. See Consolidated Appropriations Act,

2019, Pub. L. No. 116-6, 133 Stat. 13 (Feb. 15, 2019) (“2019 Appropriations Act”).

       During the government shutdown and shortly before the Bureau released its Final

Operational Plan, I had denied Defendants’ motion to dismiss Plaintiffs’ Enumeration Clause
claim for declaratory relief with regard to the funding of the 2020 Census.1 NAACP v. Bureau of

Census, 382 F. Supp. 3d 349, 356 (D. Md. 2019). I concluded that sole claim was justiciable while

granting the motion as to Plaintiffs’ other Enumeration Clause claims challenging the Bureau’s

preparedness for the 2020 Census. Id. Against the backdrop of an imminent lapse in funds to

continue preparation for the 2020 Census (and a prolonged government shutdown, during which

no further funds were forthcoming), I noted that it was “plausible that this Court could fashion

declaratory relief that would make it likely that sufficient funds will be appropriated to enable the

final planning and execution of the 2020 Census to take place,” and I allowed for targeted

discovery to determine whether an evidentiary basis existed for Plaintiffs’ remaining claim. Id.

          Plaintiffs sought leave to amend the Amended Complaint to add Administrative Procedure

Act (“APA”), 5 U.S.C. § 551 et seq., claims and allegations about recent factual developments,

and I granted their request, while denying their request to reintroduce their dismissed Enumeration

Clause claims. Feb. 28, 2019 Ltr. Order, ECF No. 76. I also granted Defendants’ request to file a

motion to dismiss the funding claim as moot and the APA claims “for lack of agency action.” Id.

at 4.

          Plaintiffs filed their Second Amended Complaint, ECF No. 91, and Defendants’ Motion to

Dismiss that pleading, ECF No. 95, now is fully briefed and ripe for resolution, ECF Nos. 95-1,

98, 108, 131, 132.       A hearing is not necessary.      See Loc. R. 105.6.     Because the 2019



1
    U.S. Const. art. I, § 2, cl. 3 (“Enumeration Clause” or “Census Clause”).
       Plaintiffs are the National Association for the Advancement of Colored People
(“NAACP”); Prince George’s County (the “County”); Prince George’s County Maryland NAACP
Branch (the “County NAACP”); Robert E. Ross, President of the County NAACP; and H. Eliza-
beth Johnson, County NAACP Executive Committee member. Defendants are the Bureau of the
Census (the “Bureau”); Steven Dillingham, Director of the Bureau; Wilbur Ross, Secretary of
Commerce; and the United States of America.


                                                   2
Appropriations Act moots the funding claim, which no longer is justiciable, the Motion to Dismiss

is granted as to that claim. And, because the Final Operational Plan is not final agency action

reviewable under the APA, the Motion to Dismiss is granted as to the APA claims as well.

                                        Standard of Review

       Defendants challenge this Court’s subject matter jurisdiction based on their belief that the

2019 Appropriations Act moots Plaintiffs’ remaining Enumerations Clause claim. They also argue

the Court lacks authority to redress the injury that Plaintiffs allege the underfunding of the census

will cause and, further, that the Final Operational Plan is not subject to judicial review because it

was not a final agency action.2 When a defendant moves to dismiss pursuant to Fed. R. Civ. P.

12(b)(1) for lack of subject matter jurisdiction, asserting a facial challenge that “a complaint simply

fails to allege facts upon which subject matter jurisdiction can be based,” as Defendants do here,

“the facts alleged in the complaint are assumed to be true and the plaintiff, in effect, is afforded

the same procedural protection as he would receive under a 12(b)(6) consideration.” Adams v.

Bain, 697 F.2d 1213, 1219 (4th Cir. 1982); see Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)

(noting that, on a motion to dismiss, a plaintiff’s pleading of the elements of standing is

“presum[ed] [to] embrace those specific facts that are necessary to support the claim” (quoting

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990))).




2
  Whether an agency’s action “constituted final agency action under the APA so as to be
reviewable in court” is “a question of subject matter jurisdiction.” Invention Submission Corp. v.
Rogan, 357 F.3d 452, 458 (4th Cir. 2004). And, “[f]ederal courts lack jurisdiction to decide moot
cases because their constitutional authority extends only to actual cases and controversies.” Khan
v. Citibank, No. PX 16-3121, 2017 WL 2311185, at *2 (D. Md. May 26, 2017) (quoting Iron
Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983)). While Defendants assert in their Motion
that they also move to dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a claim, their
Memorandum focuses solely on jurisdictional arguments.


                                                  3
       Pursuant to Rule 12(b)(6), a plaintiff’s claims are subject to dismissal if they “fail[ ] to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

P. 8(a)(2), and must state “a plausible claim for relief,” Ashcroft v. Iqbal, 556 U.S. 662, 678–79

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Rule 12(b)(6)’s purpose “is to test the sufficiency of a complaint and not

to resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Velencia v. Drezhlo, No. RDB-12-237, 2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012) (quoting

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006)).

       Whether considering a Rule 12(b)(1) factual challenge or a Rule 12(b)(6) motion, the Court

may take judicial notice of “fact[s] that [are] not subject to reasonable dispute” because they “can

be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b)(2). Additionally, the Court may “consider documents that are

explicitly incorporated into the complaint by reference.” Goines v. Valley Cmty. Servs. Bd., 822

F.3d 159, 166 (4th Cir. 2016). The Final Operational Plan, which is available on the Bureau’s

website and which Plaintiffs cite to and quote from extensively in their Second Amended

Complaint, e.g., Sec. Am. Compl. 3, ¶¶ 32–33, 66–67, 70–71, 74, 76, 90–92, 107–09, 116, 132–

33, 137, 147, 153, 157–60, falls into both of these categories. Likewise, I may consider the

President’s 2020 Census budget request for $3,551,388,000 for Fiscal Year (“FY”) 2019, see

App’x, Proposed Budget of the U.S. Gov’t, FY 2019 at 184, https://www.whitehouse.gov/wp-

content/uploads/2018/02/appendix-fy2019.pdf (cited at Defs.’ Mem. 5 n.4), as well as the

Bureau’s 2020 Census budget request for $6.4 billion for FY 2020, presented to Congress in March



                                                   4
2019, see U.S. Census Bureau’s Budget FY 2020, at 59, https://www.commerce.gov/sites/default/

files/2019-03/fy2020_census_congressional_budget_justification_0.pdf (cited in Sec. Am.

Compl. ¶ 57). See Fed. R. Evid. 201(b)(2).

       Moreover, when a defendant attaches documents to its motion to dismiss that are “integral

to the complaint and their authenticity is not disputed,” the Court may consider those documents.

Sposato v. First Mariner Bank, No. CCB-12-1569, 2013 WL 1308582, at *2 (D. Md. Mar. 28,

2013); see CACI Int’l v. St. Paul Fire & Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009).

Defendants provide a link to the online version of the Final Operational Plan, Defs.’ Mem. 4 n.1,

and Plaintiffs provide the web address for it as well, Pls.’ Opp’n 4 n.1; it is integral to Plaintiffs’

pleading, and they do not challenge its authenticity. Accordingly, I may consider it on this basis

also. See Sposato, 2013 WL 1308582, at *2.

                         Enumerations Clause Claim for Underfunding

                                              Mootness

       Article III of the Constitution limits the judicial power to “actual, ongoing cases or

controversies.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990) (citations omitted). The

“case-or-controversy” requirement subsists through all stages of federal judicial proceedings. Id.

Thus, an actual controversy must exist “at all stages of review, not merely at the time the complaint

is filed.” Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997) (internal quotation

marks and citations omitted). A case becomes moot when the issues presented are “no longer ‘live’

or the parties lack a legally cognizable interest in the outcome.” City of Erie v. Pap’s A.M., 529

U.S. 277, 287 (2000) (quoting County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)). To

show that the case is moot, Defendants must meet a “heavy” burden by demonstrating that “‘there

is no reasonable expectation . . .’ that the alleged violation will recur,” and that “interim relief or


                                                  5
events have completely and irrevocably eradicated the effects of the alleged violation.” County of

Los Angeles, 440 U.S. at 631 (citations omitted).

        Defendants contend that Plaintiffs’ underfunding claim is moot now that Congress has

appropriated more than $3.5 billion to the Bureau, and they insist that my earlier Memorandum

Opinion made clear that the underfunding claim only was viable in light of the government

shutdown, which since has ended. Defs.’ Mem. 4–5, 8. 3 Indeed, I previously observed the

significance of the government shutdown’s detrimental effects on the Bureau’s funding, stating,

inter alia:

        I can judicially notice that the Bureau endured a 35-day lapse in appropriations
        during the recent partial shutdown of the federal government. And, the Defendants’
        own estimates demonstrate that the short-term deal that ended the shutdown does
        not itself add any funding beyond (at the latest) April 2019. This ongoing state of
        uncertainty bolsters Plaintiffs’ position that Defendants will be unprepared (in
        terms of funding, workforce, and testing) for the 2020 Census, while weakening
        Defendants’ argument that their preparedness may change over the coming months,
        of which fewer than fifteen remain.




3
  Plaintiffs filed a Notice of Supplemental Authority, ECF No. 131, drawing the Court’s attention
to the Supreme Court’s recent decision in Department of Commerce v. New York, 139 S. Ct. 2551
(2019), which they view as supporting their claims. In their response, Defendants rely on
Department of Commerce to argue that the Enumeration Clause claim should be dismissed because
“the Supreme Court definitively rejected the notion that each and every census-related decision
must bear ‘ a reasonable relationship to the accomplishment of an actual enumeration’ under
the Enumeration Clause” and “squarely held that this standard applies only to ‘decisions about the
population count itself,’” which Defendants believe “ends this case.” Defs.’ Resp. 1, ECF No.
132. More accurately, the Supreme Court observed that its “cases applying [the reasonable
relationship] standard concerned decisions about the population count itself,” and “declined . . . to
measure the constitutionality of the citizenship question by a standard that would seem to render
every census since 1790 unconstitutional.” 139 S. Ct. at 2566–67. It did not hold the standard
only applied under the circumstances in which the Court had previously applied it. Further, the
Supreme Court did not address the standard that would apply to the funding decision at issue in
Plaintiffs’ Enumeration Clause claim, a decision more closely related to “the population count
itself” and how to achieve it than to ancillary decisions about what else to ask when counting the
population.

                                                 6
NAACP, 382 F. Supp. 3d at 376. On that narrow ground, with the government shutdown and no

appropriations bill in place, I concluded that Plaintiffs’ underfunding claim was justiciable. Id. at

384. Plaintiffs insist that receipt of the current level of funding is not the same thing as having

received sufficient funding to conduct an accurate enumeration of the population. Pls.’ Opp’n 22.

       Plainly, there has been a significant change in the facts relevant to Plaintiffs’ underfunding

claim, in that the Bureau now has funding in the amount of $3,551,388,000 through 2021. 2019

Appropriations Act. Given that the Bureau not only received funding, but received the exact

amount requested for it in the President’s budget request to Congress, compare 2019

Appropriations Act, with App’x, Proposed Budget of the U.S. Gov’t, FY 2019, at 184, Defendants

have established that “‘there is no reasonable expectation . . .’ that the [likely underfunding] will

recur.” See County of Los Angeles, 440 U.S. at 631. Further, the 2019 Appropriations Act and its

grant of the entire funding request submitted by the Administration on behalf of the Bureau is

“interim relief or events” that “completely and irrevocably eradicated the effects of the alleged

violation.” See id. Simply put, the Bureau now has the funding it previously lacked, and there is

no likelihood that the funding will be revoked.

       Moreover, given the change in circumstances, I must reassess the justiciability of Plaintiffs’

underfunding claim to confirm that this Court still has jurisdiction, see Fed. R. Civ. P. 12(h)(3),

focusing specifically on their standing to bring this claim and the political question doctrine, to

determine whether an issue remains that the Court may decide. Each consideration raises

overlapping issues of redressability.

                                             Standing

       For standing, a plaintiff must have “suffered an ‘injury in fact’ that is (a) concrete and

particularized and (b) actual or imminent, not conjectural or hypothetical,” and it must be “likely,


                                                  7
as opposed to merely speculative, that the injury will be redressed by a favorable decision.” Zaycer

v. Sturm Foods, Inc., 896 F. Supp. 2d 399, 408 (D. Md. 2012) (quoting Bishop v. Bartlett, 575

F.3d 419, 423 (4th Cir. 2009)); see also Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)

(same).4 An “imminent” injury is one that “is not too speculative,” i.e., one that “is ‘certainly

impending.’” Lujan, 504 U.S. at 564 (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).

                                         Imminent Injury

       Previously, I concluded that Plaintiffs’ injury was “not too speculative” to be “imminent”

because no funding was projected beyond April 2019 at the time I issued the January 29, 2019

Memorandum Opinion and Order, and Plaintiffs could not later “undo the likely absence of

funding.” See NAACP, 382 F. Supp. 3d 349 at 376 (emphasis added) (citing Ohio Forestry Ass’n

v. Sierra Club, 523 U.S. 726, 733 (1998)). But now the shutdown has ended and the 2019

Appropriations Act passed, including $3,551,388,000 dedicated to the 2020 Census through 2021.

Further, the amount appropriated for the 2020 Census for FY 2019 matched the President’s request

for the Bureau. Compare 2019 Appropriations Act, with App’x, Proposed Budget of the U.S.

Gov’t, FY 2019, at 184. Thus, this is not a situation where Congress appropriated less than

requested, creating doubt about whether the agency could fulfill its responsibilities or making it

possible or even likely that funding still was insufficient after the appropriation. Consequently,

the absence of funding no longer is likely. Simply put, there is no absence of funding.

       But, even if the current appropriation should prove to be less than required to complete the

2020 Census, Congress has the power to appropriate supplemental funds. See U.S. Const. art. I,

§ 9, cl. 7; N.L.R.B. v. Noel Canning, 573 U.S. 513, 601 (2014) (noting Congress’s ability to make


4
 The injury also must be “fairly traceable to the challenged action of the defendant.” Zaycer, 896
F. Supp. 2d at 408 (quoting Bishop, 575 F.3d at 423).


                                                 8
a supplemental appropriation). Now that the Bureau has received all the funding requested on its

behalf for FY 2019, there is nothing in the pleadings or the documents I have judicially noticed to

suggest that it will not receive additional funding upon further request. Indeed, the Bureau in

March 2019 presented its FY 2020 budget to Congress, including a proposed $6.4 billion for the

2020 Census. See U.S. Census Bureau’s Budget FY 2020, at 59. Congress previously listened to

the President’s request for funding, and nothing in the Second Amended Complaint or the materials

I am permitted to consider in resolving this motion suggests that it is unlikely to do so again.

Consequently, it would be speculative to conclude that Congress will fail to appropriate those

funds, and speculative harm is insufficient for justiciability. See Lujan, 504 U.S. at 564; Whitmore,

495 U.S. at 158; see also Bishop, 575 F.3d at 423; Zaycer, 896 F. Supp. 2d at 408.

                                           Redressability

        As for the redressability prong, it must be “likely, and not merely speculative, that a

favorable decision will remedy the injury.” Friends of the Earth, Inc. v. Gaston Cooper Recycling

Corp., 204 F.3d 149, 154 (4th Cir. 2000). I already have noted (and Plaintiffs agree) that the Court

cannot order the appropriation of funds. NAACP, 382 F. Supp. 3d at 382. Yet I also noted that

this Court can make a declaration regarding Defendants’ obligations under the Enumeration

Clause, and that circumstances may exist in which Congress is likely to follow a judicial

declaration, even though not required to do so. See id. (citing Franklin v. Massachusetts, 505 U.S.

788, 803 (1992)). If Congress’s adherence to such a declaration were likely to remedy Plaintiffs’

injuries—and the harm were not merely speculative—, then Plaintiffs would have standing. Id. at

381. But the willingness of Congress to adhere to a non-binding judicial declaration is not a given,

and necessarily depends on what that declaration says, and the underlying authority of the Court

to declare it.




                                                 9
       Previously, I concluded that Plaintiffs’ underfunding claim satisfied the redressability

prong because the Court could declare specifically that “Congress and the President ha[d] failed

to agree upon and finalize legislation to provide the funding actually needed to conduct the census

in 2020—when the Secretary is constitutionally obligated to do so.” Id. at 382. But now, Congress

and the President have agreed upon and finalized the 2019 Appropriations Act, which provides

what they have determined to be the funding necessary for conducting the 2020 Census. And, as

discussed below, the Constitution vests broad authority in Congress (and in its designee, the

Secretary of Commerce, as part of the President’s Administration) to design and execute the

census, and in Congress alone to determine the proper level at which to fund it. In the face of such

explicit authority, it is far from clear that, once it has been executed by those assigned to do so by

the Constitution, Congress would be willing to follow a contrary, non-binding judicial funding

declaration. Consequently, the proposed remedy has been rendered moot by Congress’s action,

and Plaintiffs no longer have standing. See Friends of the Earth, 204 F.3d at 154.

       Significantly, despite their previous concession that the Court cannot order the

appropriation of funds, Plaintiffs now seek just that. In their request to file a motion for emergency

relief, ECF No. 146, they seek a Court order directing the Bureau to spend the money it is holding

in reserve. Apparently, it no longer is sufficient for the Court to declare that Congress should

appropriate funds, or even that they should appropriate a certain amount of funds; Plaintiffs want

the Court to tell the Bureau when and how to spend the funds and, in effect, take supervisory

control over the execution of the 2020 Census.

       That is not a remedy that a court has the authority, expertise, or time to provide. Rather,

Congress determined that it was the Bureau that was best equipped to complete this task. 13 U.S.C.

§ 141(a). This is its function, to enumerate our nation’s population. See id.



                                                 10
       Moreover, if the Court entertained challenges by private citizens or interested parties to the

amount of funding an agency requests and receives from Congress and then provided any portion

of the relief Plaintiffs now seek—declaring that the funding was insufficient, ordering the agency

to spend money, or otherwise supervising the agency as it carried out its duties—the lawsuits

would, in effect, transform the federal courts into a venue for every person or entity with an axe to

grind or an agenda to advance. As Defendants assert:

       Allowing Plaintiffs to challenge Congress’s duly enacted funding for the Census
       Bureau would mean that private citizens essentially have a freestanding
       constitutional right to some hypothetical level of funding for their favorite agency.
       This concept finds no support in the law. See Farbstein v. Hanks, 2006 WL
       6628293, at *4 (E.D.N.Y. June 30, 2006) (“The Plaintiff does not cite any case law
       nor is this Court aware of any Constitutional right to [agency] funding or
       Congressional assistance in gaining [agency] funding.”), aff’d, 331 F. App’x 890
       (2d Cir. 2009). And Plaintiffs’ position becomes no more viable simply because
       they are proceeding under the Enumeration Clause, which provides for a decennial
       census. The Constitution also provides for the Post Office, U.S. Cons. art. I, § 8, cl.
       7, the Army, U.S. Cons. art. I, § 8, cl. 12, and the Navy, U.S. Cons. art. I, § 8, cl.
       13. Can anyone inject federal courts into the appropriations process by simply suing
       the Post Office or the Department of Defense under the theory that these agencies
       are unconstitutionally underfunded? For that matter, can someone file suit and
       proceed to discovery, as here, by alleging that the Supreme Court is
       unconstitutionally underfunded? See U.S. Cons. art. III, § 1 (mandating a Supreme
       Court). Surely not. [This is] a usurpation of Congress’s appropriations power. See
       Md. Dep’t of Human Res. v. U.S. Dep’t of Agric., 976 F.2d 1462, 1481–82 (4th Cir.
       1992) (“[A]ny exercise of a power granted by the Constitution to the judicial branch
       is limited by a valid reservation of congressional control over funds in the
       Treasury.”).

Defs.’ Mem. 9.

       In Farbstein v. Hanks, the plaintiff, who sought but was repeatedly denied funding from

NASA for his scientific inventions, sued Congressional aides for violating his “rights to NASA

funding, use of NASA facilities, and Congressional assistance.” No. 05-14 (JS)(MLO), 2006 WL

6628293, at *1, *4 (E.D.N.Y. June 30, 2006), aff’d, 331 F. App’x 890 (2d Cir. 2009). The court

observed that it was not “aware of any Constitutional right to NASA funding or Congressional



                                                 11
assistance in gaining NASA funding.” Id. at *4. Neither I am aware of any Constitutional right to

agency funding or to Congressional assistance in gaining funding. Likely such a right does not

exist because it would cause unending interference with agency actions by private parties and the

court. Defendants identify problematic examples of legal challenges that parties could bring to

enhance Congressional appropriations to their favored agencies. See Defs.’ Mem. 9. But this

parade of horribles marches in two directions. If such a right existed, it would not be limited to

suits seeking additional funding. Rather, it would apply with equal force to suits to limit or block

Congressional funding to agencies unfavored or disliked by the challenger. There would be no

end to the mischief such a “right” would create. Therefore, it is not “likely . . . that a favorable

decision will remedy the injury,” when the Court cannot grant the relief Plaintiffs seek. See

Friends of the Earth, 204 F.3d at 154.

       Moreover, the distinction between the proper role of this Court and that of the Bureau leads

to the second redressability issue: the political question doctrine. As I will explain, this doctrine

counsels that Plaintiffs’ request for judicial supervision of the 2020 Census is not merely

impracticable and unwise, but also impermissible.

                                     Political Question Doctrine

       Pursuant to the political question doctrine, courts cannot address controversies that

“revolve around policy choices and value determinations constitutionally committed for resolution

to the halls of Congress or the confines of the Executive Branch.” Kravitz v. U.S. Dep’t of

Commerce, 336 F. Supp. 3d 545, 561 (D. Md. 2018) (quoting Japan Whaling Ass’n v. Am.

Cetacean Soc’y, 478 U.S. 221, 230 (1986)). Notably, Congress has full authority to plan and

execute the Census, U.S. Const. art. 1, § 2, cl. 3, and it delegated this broad authority to the Bureau,

an agency of the Executive Branch, 13 U.S.C. § 141. See also Wisconsin v. City of New York, 517


                                                  12
U.S. 1, 19–20 (1996) (noting Congress’s “virtually unlimited discretion in conducting the

decennial ‘actual Enumeration’” and its delegation of its “broad authority” to the Bureau).

Nonetheless, as I observed in January (in the context of a funding lapse and uncertainty whether

and when any additional funding would be available), a census “so underfunded as to fail to bear

a ‘reasonable relationship to the accomplishment of an actual enumeration’ (one that does not

dilute the votes of a state’s voters) would be unconstitutional, in violation of the Enumeration

Clause.” NAACP, 382 F. Supp. 3d at 365 (quoting Wisconsin, 517 U.S. at 19–20). And, this Court

has held that “[w]hether or not Congress or the Census Bureau has violated their expansive breadth

of authority is . . . a justiciable question.” Kravitz, 336 F. Supp. 3d at 563.

           When I issued NAACP in January, Plaintiffs’ challenge was not a political question because

the Bureau was on the brink of being unfunded, and a likely lack of additional money would create

a situation that would prevent it from conducting the 2020 Census. 382 F. Supp. 3d at 385. Yet

the Bureau’s ability to conduct a census with funds likely to expire is vastly different from what

Plaintiffs now challenge: the Bureau’s ability to carry out the 2020 Census with all the funding

that it requested. Plaintiffs question whether the appropriated funding is sufficient, and Defendants

respond that the funding is sufficient because Congress gave the Bureau the amount requested by

the President on its behalf.

           To determine whether the issue before it is a political question, the Court considers whether

there is

           a textually demonstrable constitutional commitment of the issue to a coordinate
           political department; or a lack of judicially discoverable and manageable standards
           for resolving it; or the impossibility of deciding without an initial policy
           determination of a kind clearly for nonjudicial discretion; or the impossibility of a
           court’s undertaking independent resolution without expressing lack of the respect
           due coordinate branches of government; or an unusual need for unquestioning
           adherence to a political decision already made; or the potentiality of embarrassment
           from multifarious pronouncements by various departments on one question.


                                                    13
Baker v. Carr, 369 U.S. 186, 217 (1962).

        Essentially, Plaintiffs ask whether the Bureau can prepare to actually enumerate the

population in 2020 with a FY 2019 budget of $3,551,388,000. The question is doubly problematic,

as it asks the Court to interfere with both the decisions of those Constitutionally charged with

determining how the census is to be conducted (originally Congress and derivatively the Bureau)

and the determinations of the branch empowered to appropriate the budget (Congress). That is,

the text of Article I of the Constitution itself provides two unambiguous grants of authority to

Congress: the first addresses how the census is to be conducted, U.S. Const. art I, § 2, cl. 3 (“The

actual Enumeration shall be made . . . every . . . ten Years, in such manner as they [Congress]

shall by Law direct.” (emphasis added)), and the second states that it is Congress that has the power

of the purse to appropriate funds, U.S. Const. art. I, § 9, cl. 7 (“No Money shall be drawn from the

Treasury, but in Consequence of Appropriations made by Law.”). Thus, the Founders clearly

intended Congress to have paramount authority in both the design and execution of the census, as

well as its funding. Therefore, this is a determination “constitutional[ly] commit[ted] . . . to a

coordinate political department.” See Baker, 369 U.S. at 217.

        Further, to answer this question, the Court would need to determine what exactly the

Bureau needs to do to conduct the Census and the cost of each action – for example, how many

enumerators it needs to hire and at what wages, how many field offices and field tests are necessary

and what it costs to run a field office or a field test. But, there is “a lack of judicially discoverable

and manageable standards” for determining whether funding is sufficient. See id.

        And, the Court cannot “undertak[e] independent resolution without expressing lack of the

respect due coordinate branches of government.” Id. After consulting with the Bureau, the

President included a request for funding for the census in his FY 2019 budget request, and


                                                   14
Congress appropriated the exact amount requested, as the only branch of government that the

Constitution empowered to appropriate funds. A district court cannot intervene to substitute its

views of what the proper amount is against this clear and broad authority. Thus, addressing

Plaintiffs’ underfunding claim as it now stands would take the Court into the area reserved for

Congress and the Executive Branch.            Id.   Accordingly, for all the reasons stated above,

Defendants’ Motion to Dismiss IS GRANTED as to Plaintiffs’ Enumeration Clause claim for

underfunding.

                                              APA Claims

          The actions of an agency such as the Bureau “are presumptively subject to judicial review.”

Elecs. of N.C., Inc. v. Se. Power Admin., 774 F.2d 1262, 1266 (4th Cir. 1985) (citing Abbott Labs.

v. Gardner, 387 U.S. 136, 140–41 (1967)). Yet, for purposes of the APA, “agency action” is “‘a

term of art that does not include all conduct’ on the part of the government.” City of New York v.

U.S. Dep’t of Defense, 913 F.3d 423, 430 (4th Cir. 2019) (quoting Vill. of Bald Head Island v. U.S.

Army Corps of Eng’rs, 714 F.3d 186, 193 (4th Cir. 2013)). And, to be subject to review, the

governmental act at issue must be a “final agency action[].” Id. (quoting 5 U.S.C. § 704) (emphasis

added).

          The APA itself defines “agency action” as “the whole or a part of an agency rule, order,

license, sanction, relief, or the equivalent or denial thereof, or failure to act.” Id. at 431 (quoting

5 U.S.C. § 551(13)). Two significant limitations arise from this definition of “agency action.” See

id.

          First, each of the terms that comprise the definition of “agency action” is limited to
          those acts that are “circumscribed” and “discrete.” Norton v. Southern Utah
          Wilderness Alliance (SUWA), 542 U.S. 55, 62 (2004). When challenging agency
          action—whether it be a particular action or a failure to act altogether—the plaintiff
          must therefore identify specific and discrete governmental conduct, rather than


                                                    15
       launch a “broad programmatic attack” on the government’s operations. Id. at 64.
       This distinction between discrete acts, which are reviewable, and programmatic
       challenges, which are not, is vital to the APA’s conception of the separation of
       powers. Courts are well-suited to reviewing specific agency decisions, such as
       rulemakings, orders, or denials. We are woefully ill-suited, however, to adjudicate
       generalized grievances asking us to improve an agency’s performance or
       operations. In such a case, courts would be forced either to enter a disfavored “obey
       the law” injunction, see Int’l Longshoremen’s Ass’n, Local 1291 v. Phil. Mar.
       Trade Ass’n, 389 U.S. 64, 76 (1967), or to engage in day-to-day oversight of the
       executive’s administrative practices. Both alternatives are foreclosed by the APA,
       and rightly so. The Supreme Court’s guidance on this point is worth considering in
       full:
               If courts were empowered to enter general orders compelling
               compliance with broad statutory mandates, they would necessarily
               be empowered, as well, to determine whether compliance was
               achieved-which would mean that it would ultimately become the
               task of the supervising court, rather than the agency, to work out
               compliance with the broad statutory mandate, injecting the judge
               into day-to-day agency management.
       SUWA, 542 U.S. at 66-67. The requirement that the challenger identify a discrete
       act keeps us from entering such a quagmire.

City of New York, 913 F.3d at 431.

       The second limitation is that the “agency action” must “determin[e] rights and obligations.”

Id. (quoting Clear Sky Car Wash LLC v. City of Chesapeake, 743 F.3d 438, 445 (4th Cir. 2014));

see also Vill. of Bald Head Island, 714 F.3d at 193 (noting that the APA definition “focuses on an

agency’s determination of rights and obligations, see Bennett v. Spear, 520 U.S. 154, 177–78

(1997), whether by rule, order, license, relief, or similar action”).

       This limitation ensures that judicial review does not reach into the internal workings
       of the government, and is instead properly directed at the effect that agency conduct
       has on private parties. To meet this requirement, a party must demonstrate that the
       challenged act had “an immediate and practical impact,” see Golden & Zimmerman
       LLC v. Domenech, 599 F.3d 426, 433 (4th Cir. 2010), or “alter[ed] the legal regime”
       in which it operates. See Bennett v. Spear, 520 U.S. 154, 178 (1997). It is not
       enough for plaintiffs to simply identify a governmental action that ultimately
       affected them through the “independent responses and choices of third parties,” or
       mere “coercive pressures.” Flue-Cured Tobacco, 313 F.3d at 859, 861. This
       requirement applies fully to claims that an agency has failed to act, which is
       “properly understood as a failure to take an agency action.” See Norton, 542 U.S.


                                                  16
       at 62. Since “agency actions” must determine rights and obligations, claims to
       compel an agency to take an action must seek such a determination as well.

City of New York, 913 F.3d at 431–32.

       Additionally, it is well established law that, to be final, “the action must mark the

consummation of the agency’s decisionmaking process—it must not be of a merely tentative or

interlocutory nature.” Vill. of Bald Head Island, 714 F.3d at 194 (quoting Bennett, 520 U.S. at

177–78 (citation and quotation marks omitted)). The Supreme Court has said that “[t]he core

question is whether the agency has completed its decisionmaking process, and whether the result

of that process is one that will directly affect the parties.” Franklin v. Massachusetts, 505 U.S.

788, 797 (1992).

       In Defendants’ view, Plaintiffs’ APA claims fail for four reasons: (1) “they do not

challenge a cognizable ‘agency action’”; (2) “any supposed agency action is not ‘final’”; (3)

“review of any ‘final agency action’ is . . . barred because such operational details are ‘committed

to agency discretion by law’”; and (4) “Plaintiffs’ APA claims are unripe.” Defs.’ Mem. 11. I

agree that Plaintiffs do not direct their challenges to acts that meet the definition of “agency

action,” and therefore I need not reach the other grounds that Defendants raise.5

                                     The Challenged Actions

       Plaintiffs claim that “[t]he decisions set forth in the Final Operational Plan and described

in paragraphs 66 through 175 of th[e] [Second Amended] complaint, individually and

cumulatively, constitute agency action that is arbitrary, capricious, an abuse of discretion, and



5
  Accordingly, I need not consider Plaintiffs’ argument in their Notice of Supplemental Authority
that the Supreme Court held in Department of Commerce, 139 S. Ct. 2551, that the Bureau’s
challenged actions in conducting the census are not committed to agency discretion by law. See
Pls.’ Notice 1–2.


                                                17
otherwise not in accordance with law,” as well as “‘contrary to constitutional right’ because it

deprives Plaintiffs of their constitutional right to a fair and accurate census in 2020.” Sec. Am.

Compl. ¶¶ 206, 212. They identify six “design choices” that they view as “arbitrary and irrational”:

       (a) a plan to hire an unreasonably small number of enumerators; (b) a drastic
       reduction in the number of Census Bureau field offices; (c) cancellation of crucial
       field tests; (d) a decision to replace most in-field address canvassing with in-office
       address canvassing; (e) a decision to make only extremely limited efforts to count
       inhabitants of housing units that appear vacant or nonexistent based on unreliable
       administrative records; and (f) a significant reduction in the staffing of the Bureau’s
       partnership program.

Id. ¶ 67. As they see it, they “are not mounting ‘a generalized attack’ or requesting that the Court

‘inject itself into the day-to-day agency management[.]’” Pls.’ Opp’n 16 (quoting Ramirez v. U.S.

Immigration & Customs Enf’t, 310 F. Supp. 3d 7, 21 (D.D.C. 2018)). Plaintiffs argue: “That the

Bureau’s failings are multiple does not make them any less discrete.” Id. at 17.

       Despite Plaintiffs’ identification of six specific Bureau decisions, Defendants insist that

Plaintiffs are making an “improper, programmatic attack on the design of the 2020 Census”

because “the only way the Court could attempt to determine whether census design features are

‘contrary to constitutional right,’ 5 U.S.C. § 706(2)(B), is to examine the Operational Plan

‘cumulatively.’ See SAC ¶ 212.” Defs.’ Mem. 12. They contend that Plaintiffs fail to “explain

how the Court could examine these design choices ‘collectively’ or ‘cumulatively’ without passing

judgment on the entire Operational Plan.” Defs.’ Reply 9.

       A closer examination of Plaintiffs’ challenges shows that some are, indeed, interrelated

with other aspects of the Final Operational Plan and cannot be analyzed in a vacuum. For example,

according to Plaintiffs, the Bureau stated that it decreased its number of field offices compared to




                                                 18
the 2010 Census “based on the number of enumerators needed for field operations.”6 Sec. Am.

Compl. ¶ 123. Plaintiffs are skeptical about Defendants’ rationale, because, during its planning

for the 2020 Census the Bureau increased the number of enumerators (although not to the level of

2010) without increasing the number of field offices. Id. ¶ 124. Regardless of what Defendants’

actual reasoning was in determining the final number of field officers, the challenges to the number

of enumerators and the number of field officers are interrelated and must be considered together.

See id. ¶¶ 124–29 (challenging number of field offices based on number of enumerators).

       And, relying on the fact that the Bureau hired more enumerators in the past, Plaintiffs also

allege that the Bureau simply does not plan to hire enough enumerators for the 2020 Census. See

id. ¶¶ 69–73. But, the Bureau’s decision to reduce the number of enumerators is inextricably

intertwined with its decision to “use new technology and new protocols” and the anticipated effects

of the new technology and protocols. See id. ¶¶ 74, 76. Indeed, Plaintiffs acknowledge that “[t]he

introduction of Internet Self-Response (ISR) is a radical departure from the paper and in-person

methods used in all previous censuses.” Id. ¶ 86. Therefore, the number of enumerators cannot

be considered without addressing the efficacy of the new technology.

       Defendants have not identified any relationship between any of Plaintiffs’ four other

challenges (to the cancellation of field tests, how address canvassing is conducted, the efforts made

to count inhabitants when a dwelling appears vacant, and the number of partnership program staff)

and other aspects of the Final Operational Plan. Significantly, Plaintiffs claim not only that these

decisions are “cumulatively” arbitrary and capricious or otherwise contrary to law, but also that




6
  Enumerators are “field workers . . . who physically visit housing units from which no self-
response was received.” Sec. Am. Compl. ¶ 69.

                                                 19
each “individually” is an improper action. See Sec. Am. Compl. ¶¶ 206, 212 (challenging actions

“individually and cumulatively” (emphasis added)).

       Yet the relief Plaintiffs seek provides insight into the collective nature of their claims.

Plaintiffs do not ask the Court to compel the Bureau to hire more enumerators or open more field

offices or conduct more field tests. Nor do they ask the Court to compel the Bureau to take a

different approach to address canvassing, counting inhabitants of dwellings that appear vacant, or

staffing partnership programs. Rather, Plaintiffs ask the Court to

       6. Enter an injunction that requires Defendants to propose and implement, subject
       to this Court’s approval and monitoring, a plan to ensure that hard-to-count
       populations will be actually enumerated in the decennial census;
       7. Hold unlawful and set aside the agency actions described in paragraphs 66
       through 175 of this complaint;
       8. Enter an injunction that prohibits Defendants Bureau of the Census and U.S.
       Department of Commerce from re-enacting the unlawful agency actions described
       in paragraphs 66 through 175 of this complaint . . . .

Sec. Am. Compl. 39–40. The relief Plaintiffs request in Paragraph 6 cannot be read as anything

less than court-ordered modification to the Bureau’s overall plan for the 2020 Census. See id.

Additionally, in Paragraph 6, they unabashedly ask the Court to compel (and superintend) broad

agency action, instead of compelling action in discretely identified areas, inviting the Court to

“reach into the internal workings” of the Bureau in ways that the Fourth Circuit has made clear

that courts are ill suited to accomplish, and should decline to undertake. City of New York, 913

F.3d at 431. And in Paragraph 8, by asking the Court to prohibit the Bureau from implementing

its current plan, Plaintiffs indirectly ask the Court to compel Defendants to go back to the drawing

board in conducting the 2020 Census. See id. Even in Paragraph 7, where Plaintiffs ask the Court

to “[h]old unlawful and set aside” the Bureau’s actions, the necessary effect of their request is that,

if the Court held that the Bureau could not carry out the 2020 Census as described in the Final



                                                  20
Operational Plan, it would be compelled (albeit not by Court order that sets out specific actions

that must be taken) to enact another plan in accordance with the Court’s order.

       These requests provide insight in two respects. First, their broad nature shows that what

Plaintiffs seek is not changes to six discrete “agency actions,” but rather a sweeping overhaul to

the Final Operational Plan, which exceeds the scope of reviewable “agency action.” See City of

New York, 913 F.3d at 432. Second, Plaintiffs are asking the Court, both directly and indirectly, to

compel agency action. See Sec. Am. Compl. 39–40. Notably, the APA only authorizes the court

to compel actions “that have been ‘unlawfully withheld or unreasonably delayed.’” City of New

York, 913 F.3d at 432 (quoting 5 U.S.C. § 706(1)). In other words, the action that a plaintiff wants

a court to compel must be “legally required,” because the courts only can enforce “‘a specific,

unequivocal command,’ over which an official has no discretion.” Id. (quoting SUWA, 542 U.S. at

63). The Fourth Circuit recently observed:

               Taken together, the limitations imposed on claims to compel agency action
       under the APA strike a balance between meaningful judicial review and the needs
       of effective administration. Review is available only when acts are discrete in
       character, required by law, and bear on a party’s rights and obligations. The result
       is a scheme allowing courts to review only those acts that are specific enough to
       avoid entangling the judiciary in programmatic oversight, clear enough to avoid
       substituting judicial judgments for those of the executive branch, and substantial
       enough to prevent an incursion into internal agency management.
               These principles guide our consideration of all claims to compel agency
       action, regardless of the context.

Id. (citing SUWA, 542 U.S. at 64–65).

       Relying on this case law, Defendants argue that, “[t]o the extent Plaintiffs’ APA claims are

targeted at the Census Bureau’s failure to act, see, e.g., SAC ¶ 138 (arguing against the Census

Bureau’s decisions to ‘cancel some field tests and eliminate major elements of other field tests for

the 2020 Census’), these claims are also unavailing.” Defs.’ Mem. 14 n.6. They insist that

“Plaintiffs can point to no legal requirement that the Census Bureau conduct certain field tests,


                                                21
hire a specific number of enumerators, open a specific number of Census Bureau field offices, or

take any other action Plaintiffs would prefer.” Id. (citing Sec. Am. Compl. ¶¶ 66–175). There is

merit to Defendants’ position, as perhaps Plaintiffs recognize, given that they do not address it.

See Pls. Opp’n.

       Certainly, the Census Act imposes some parameters on the conduct of the Census; it

“constrains the Secretary’s authority to determine the form and content of the census” by limiting

the “use [of] statistical sampling” and “circumscrib[ing] his power in certain circumstances to

collect information through direct inquiries when administrative records are available,” and it

requires the Bureau “to conduct a census that is accurate and that fairly accounts for the crucial

representational rights that depend on the census and the apportionment.” Dep’t of Commerce v.

New York, 139 S. Ct. 2551, 2569 (2019) (quoting Franklin, 505 U.S. at 819–20 (Stevens, J.,

concurring)). But, Plaintiffs do not challenge the use of statistical sampling, and their challenge

regarding the use of administrative records alleges an overreliance, rather than a failure to use

available records. And, while they could allege that the Bureau is failing to fulfill its duty to

conduct an accurate census, they only could do so by attacking the Final Operational Plan as a

whole, not by challenging specific actions as “discrete” actions. Thus, not only is it questionable

at best, on the pleadings before me, whether the Bureau’s challenged actions are “discrete in

character,” the actions also are not “required by law,” and therefore they are not the proper subjects

for the relief Plaintiffs seek. See City of New York, 913 F.3d at 432; 5 U.S.C. § 706(1).

       It is true, as Plaintiffs assert in their Notice of Supplemental Authority, that in Department

of Commerce, the Supreme Court observed that it “and other courts have entertained both

constitutional and statutory challenges to census-related decisionmaking.” 139 S. Ct. at 2568

(citing Dep’t of Commerce v. U.S. House of Reps., 525 U.S. 316 (1999); Wisconsin v. City of New



                                                 22
York, 517 U.S. 1 (1996); Carey v. Klutznick, 637 F.2d 834 (2d Cir. 1980)); see Pls.’ Notice 2. But

the Supreme Court did not consider APA claims or the requirements that the challenged agency

action be discrete, required by law, and determinative of a private party’s rights and obligations,

see City of New York, 913 F.3d at 432, in either Department of Commerce, 525 U.S. 316, or

Wisconsin, 517 U.S. 1. And, while the Second Circuit considered an APA claim in Carey, its

analysis focused on whether the conduct of the census was committed to agency discretion by law,

not whether the claims before it pertained to “agency action.” See Carey, 637 F.2d at 838

(concluding that, where the census had taken place but not yet been reported and appellees had

shown that “Census Bureau actions in New York State have caused a disproportionate undercount

which will result in loss of representation in Congress,” the exception under which the court had

“no power to review agency action that is ‘committed to agency discretion by law’” did not apply

because the “impairment of [appellees’] right to a vote free of arbitrary impairment” was “a matter

which cannot, of course, be foreclosed from judicial review by operation of the Administrative

Procedure Act”).

                              Determining Rights and Obligations

       Moreover, the Bureau’s acts do not qualify as “agency action” because they do not

“determin[e] rights and obligations.” City of New York, 913 F.3d at 431 (quoting Clear Sky Car

Wash, 743 F.3d at 445); see also Bennett, 520 U.S. at 177–78; Vill. of Bald Head Island, 714 F.3d

at 193. As noted, an agency’s act meets this criterion if it has “‘an immediate and practical

impact’” on “private parties.” City of New York, 913 F.3d at 431 (quoting Golden & Zimmerman

LLC v. Domenech, 599 F.3d 426, 433 (4th Cir. 2010). Alternatively, it could “‘alter[] the legal

regime’ in which it operates.” Id. (quoting Bennett, 520 U.S. at 178).




                                                23
       In Golden & Zimmerman, LLC v. Domenech, 599 F.3d 426, 433 (4th Cir. 2010), the Fourth

Circuit distinguished between actions with an “immediate and practical impact” and those without.

As an example of an action with an “immediate and practical impact,” the court described the

Interstate Commerce Commission’s order discussed in Frozen Food Express v. United States, 351

U.S. 40 (1956).     Golden & Zimmerman, 599 F.3d at 433.             That agency’s order “list[ed]

commodities that [the agency] found to be ‘agricultural commodities,’ the carriers of which were

exempt from a permit requirement, and commodities it found not to be agricultural commodities.”

Id. (quoting Frozen Food Express, 351 U.S. at 44). The Supreme Court had concluded that it “had

‘an immediate and practical impact on carriers who [were] transporting the commodities’ by

‘warn[ing] every carrier, who [did] not have authority from the Commission to transport those

commodities, that it [did] so at the risk of incurring criminal penalties.’” Id. (quoting Frozen Food

Express, 351 U.S. at 44). The Fourth Circuit observed that, “in Frozen Food Express, the order

itself was the source of the obligation, modifying the applicable legal landscape by interpreting

the scope of the agricultural commodities exception and becoming ‘the basis for carriers in

ordering and arranging their affairs.’” Id. (quoting Frozen Food Express, 351 U.S. at 44). In

contrast, the answer to a frequently asked question that the Bureau of Alcohol, Tobacco, Firearms

and Explosives included in its Reference Guide, which firearms dealers challenged in Golden &

Zimmerman, was “not the source of an obligation that g[ave] rise to penalties or other

consequences,” even though it “warn[ed] members of the regulated community that they could be

subject to prosecution for engaging in certain transactions.” Id. On that basis, the Fourth Circuit

held that the Reference Guide and the answer to the frequently asked question “did not constitute

final agency action reviewable in court.” Id.

       Plaintiffs argue:



                                                 24
       The decisions Plaintiffs are challenging—Defendants’ final decisions that they will
       drastically understaff the 2020 Census and gut their own field operations that reach
       Hard-to-Count communities—have an undeniable impact on how Defendants will
       carry out their constitutional obligations to conduct the census, thus determining
       Plaintiffs’ right to fair political representation, and the allocation of resources
       Plaintiffs receive.

Pls.’ Opp’n 14. Notably, what Plaintiffs challenge is how the Bureau’s plans for the 2020 Census

“impact on how Defendants [themselves] will carry out their constitutional obligations.” Id.

(emphasis added). But, challenges are “properly directed at the effect that agency conduct has on

private parties,” not the agencies themselves. City of New York, 913 F.3d at 431 (emphasis added).

Indeed, the requirement that the challenged action “determin[es] rights and obligations” is imposed

to “ensure[] that judicial review does not reach into the internal workings of the government.” Id.

Therefore, the actions are not subject to judicial review for the effects they have on the Defendants.

Id.

       As for the effects of the Bureau’s 2020 Census plans on Plaintiffs themselves, Plaintiffs

contend that the decisions impair their rights because the decisions will guide how Defendants

conduct the 2020 Census, which in turn will affect how many representatives and how much

funding Plaintiffs receive. See Pls.’ Opp’n 14. This indirect impact, with one action leading to

another, is attenuated, not “immediate.” See Golden & Zimmerman, 599 F.3d at 433. In sum,

because the challenged acts are not “discrete in character” when considered in the context of the

challenges Plaintiffs raise, are not “required by law,” and do not “determin[e] [Plaintiffs’] rights

and obligations,” judicial review is not available. See City of New York, 913 F.3d at 431–32.

Plaintiffs’ APA claims are dismissed. See id.

                                              ORDER

       For the reasons stated in this Memorandum Opinion and Order, it is, this 1st day of August,

2019, hereby ORDERED that


                                                 25
      1. Defendants’ Motion to Dismiss Second Amended Complaint, ECF No. 95, IS GRANTED;

      2. Plaintiffs’ claims ARE DISMISSED; and

      3. The Clerk SHALL CLOSE this case.


                                                              /S/
                                                       Paul W. Grimm
                                                       United States District Judge


lyb




                                            26
